Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of these claims list a respective value in terms of parts by weight, but it is noted that parts by weight is a meaningless value in itself, if it is not anchored to a reference value (e.g. claim 7 should recite 261 pbw polybutene relative to 100 pbw butyl rubber).

Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that given that the list in claim 9 is recited in the alternative, and that each of claims 10-13 only further limits items recited in the alternative.  As a dependent claim is merely a short-hand notation, were claims 10-13 written in independent form, it is not clear if each of the claims should be taken as a conditional or if each of the claims actually requires the respective presence of the element further limited.  As an example, for the former interpretation, claim 10 would be considered to be logically satisfied if the prior art can read on claim 9 because the prior art discloses rheology modifying fillers.  If Applicant intends the latter interpretation, then Applicant should amend each of the dependent claims, so that the element is expressly required.  For instance, claim 10 should positively state that the low density butyl composition contains the tackifier, and that the tackifier is present at ~46 pbw.  For prior art rejection below, the former interpretation is adopted for any applicable claim.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear if claim 12 requires each of anti-oxidants, dispersion aides, and pigments to be present in the amount claimed, or if it merely requires that any of the three claimed elements to be present in the amount claimed.

Claims 14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The recitation “the patch” lacks antecedent basis.  For purpose of claim interpretation, “the patch” is presumed to refer to a combination of the constraining layer and the elastomeric layer.
As claim 17 depends on claim 16, and as the limitations of the dependent claim does not resolve the aforementioned issue in claim 16, claim 17 is also held to be rejected.
Claim 17 is further rejected, because it is not clear if “the density” refers to that of the patch or that of the butyl composition.  As either interpretation would result in 35 U.S.C. 112(d) issues, the claim is not rejected with prior art.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As mentioned in ¶ 5 above, under either interpretation, claim 17 would not be further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Objections
Claim 4 is objected to, because none of the items listed is necessarily a butyl elastomer.  Thus, claim 4 should recite that the low density butyl composition further comprises the items listed.

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


For all prior art rejections below, the limitation “a specific gravity” is interpreted under BRI.  As such, this value does not necessarily need to be the specific gravity of 
Claims 1-4, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/0339037 A1 (“Kawaguchi”).
Considering claim 1-3, Kawaguchi discloses a vibration damping sheet comprising a constraining layer 3 and a vibration damping layer 2, wherein the former may be made an aluminum foil (Kawaguchi ¶ 0020-0021 and 0077-0081).  Kawaguchi discloses that the vibration damping layer is formed of a rubber composition, wherein the composition may include both butyl rubber and a softener in the form of polybutene HV 300 (id. ¶ 0045 and Table 1), which is noted to have a density of 0.898 (see NPL on HV 300).  This alone would read on the claimed limitation re: density.  Furthermore, JSR butyl rubber 268 is known to have a density of 0.92, and as the upper bound of the claimed range is recited using one significant digit, 0.92 is effectively 0.9, which would separately read on the upper bound of the claimed range.  As testing on the vibration damping sheet by adhering it to a steel sheet (Kawaguchi ¶ 0110), the limitation of claim 3 is also met.  Kawaguchi thus anticipates claims 1-3.
Considering claim 9, Kawaguchi discloses the inclusion of a tackifier.
Considering claims 11-13, these claims are met according to the first interpretation discussed in ¶ 5 above.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawabuchi, as applied to claim 1 above.
Considering claims 4 and 5, as discussed above, the rubber composition may also contain polybutene and styrenic rubber.  As “light weight” is a relative term, any of the fillers disclosed in ¶ 0055 of Kawabuchi would read on “light weight fillers”.  Kawabuchi is analogous, as it is from the same field of endeavor as that of the instant application (a metal/rubber damping composite).  The inclusion of these other disclosed polymers is thus deemed to be anticipated or rendered obvious.
Considering claim 6, butyl rubber is contained at 100 mass part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabuchi, as applied to claim 9 above.
Considering claim 10, Kawabuchi discloses that the tackifier is included at 10-100 pbw relative to 100 parts butyl resin.  The range of 10-100 pbw overlaps the claimed range.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
Considering claim 13, Kawabuchi discloses the inclusion of clay and silica (Kawabuchi ¶ 0055).

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781